EARLYBIRDCAPITAL, INC. 275 Madison Avenue New York, New York 10016 December 16, 2013 VIA EDGAR AND TELECOPY – (202) 772-9206 Mr. H. Roger Schwall Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Cambridge Capital Acquisition Corporation (the "Company") Registration Statement on Form S-1 originally filed October 23, 2013 (File No. 333-191868) ( the "Registration Statement") Ladies and Gentlemen: In accordance with the provisions of Rule 460 under the Securities Act of 1933, the undersigned, as the representative of the underwriters of the proposed offering of securities of Cambridge Capital Acquisition Corporation, hereby advises that copies of the Preliminary Prospectus, dated November 27, 2013, were distributed on or about November 27, 2013, as follows: 225 to individual investors; 384 to FINRA members (which included 7 prospective underwriters and selected dealers); and 29 to institutions. The undersigned has been informed by the participating dealers that, in accordance with Rule 15c2-8 under the Securities Exchange Act of 1934, copies of the Preliminary Prospectus, dated November 27, 2013, have been distributed to all persons to whom it is expected that confirmations of sale will be sent; and we have likewise so distributed copies to all customers of ours.We have adequate equity to underwrite a “firm commitment” offering. Very truly yours, EARLYBIRDCAPITAL, INC. By: /s/ Steven Levine Name:Steven Levine Title: Managing Director
